DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 February 2021 has been entered.
 
Applicant's amendment filed 25 February 2021 is acknowledged.  Claim 1 has been amended.  No claims have been added.  Claims 2, 11-14, and 21-23 are cancelled.  Claims 1, 3-10, 15-20, and 24-38 are pending.

Claims 3, 4, 8, 9, 34-38 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 March 2018.

Claims 1, 5-7, 10, 15-20, and 24-33 are under consideration.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7, 10, 15-19, 24, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US20140072581, of record) and Chowdhury et al. (US20140348839, of record).
The teachings of Dixit and Chowdhury were set forth in the previous office actions.  Those teachings and the reasons why they render the claimed invention unpatentable are incorporated here in full.
Claim Amendments
The 25 February 2021 claim amendment incorporated into independent claim 1 the requirement of now cancelled claim 22 that the linkers be identical.  Claims 21 and 22 are newly cancelled.  That amendment does not alter the basis for the rejection of record since claim 22 had been previously addressed.  
Applicant’s Arguments
Applicant argues in the Remarks filed 25 February 2021 that the claims are patentable for the reasons of record and that, in addition, the limitation that the linkers in the first and second chains be identical that has now been incorporated into independent claim 1 provides additional support for the patentability of the claims.  Remarks at 9.  Applicant notes that Dixit teaches linkers of various lengths, for example at page 8 and [0088].  It is Applicant’s position that a person skilled in the art reading Dixit would not be invited to investigate a linker of a particular size.  
Applicant also requests clarification regarding the sentence fragment present in the previous office action on page 5.
Response to Arguments
Applicant's arguments have been carefully considered but are not convincing.  As was previously noted, Dixit teaches not only tethering the light chain to the heavy chain, but teaches doing so using a (GGGGS)7 linker or a 41 amino acid helical linker, which are each linkers meeting the linker length limitation of claim 1.  While [0088] of Dixit does teach that various linkers can be used, the working examples for constructs comprising the VL-CL-Linker-VH-CH1-(Fc) structure utilize the “long linker” strategy described in [0089] of Dixit.  The working examples illustrate linkers that not only meet the instantly recited length limitation, but also the requirement that the linkers be identical.  In particular, in Example 9, Table 17 describes constructs that are bispecific for CD3 and CD19 in which each of the chains comprise either the “HH41” linker (e.g., ID’s 1844B and C) or the “GSE34” linker (IDs 1845 A, B, and C).  Note in particular the legend to Table 17 explaining the naming convention in part (B).  At [0219], Dixit indicates that the H-41 linker is the helical-41 linker described in Table 3.  Accordingly, Dixit exemplifies constructs meeting the linker limitations for the tethered light chain illustrated in Figure 5, which is the same as Applicant’s construct but for the CH3 heterodimerization and purification substitutions that have been previously addressed.  
Regarding the sentence fragment, the Examiner apologizes for any confusion it may have created.  The complete sentence should have read:  “And while Applicant’s remarks regarding linkers affecting the percentage of monomer are acknowledged, it is respectfully submitted that linker length was a well-known results-effective variable in the antibody art, so that optimization of the length does not provide a patentable distinction.”  Optimization of both linker length and linker composition was routinely practiced in the art, as illustrated by the working examples in Dixit.  
It is respectfully maintained that the claims do not provide a patentable distinction over the teachings of Dixit in view of Chowdhury.  Therefore after a fresh consideration of the claims, Applicant's arguments, and the evidence provided, the rejection is maintained for the reasons of record and as elaborated upon above.

Claims 5-7, 10, 15-20, 24, 25 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US20140072581, of record) and Chowdhury et al. (US20140348839, of record) as applied to claim 1 above, and further in view of Burton et al. (US20120263729A1, of record).
Argument and Response to Arguments
In the Reply of 25 February 2021, Applicant argues that Burton et al. does not cure the deficiencies of Dixit et al. and Chowdhury as discussed above.   
Applicant's arguments have been fully considered but they are not persuasive for the reasons discussed in the above Response to Arguments.  The rejection is therefore maintained as applied to the amended claims.



Claims 5-7, 10, 15-19, and 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US20140072581, of record) and Chowdhury et al. (US20140348839, of record) as applied to claim 1 above, and further in view of Croasdale et al. (US20100322935, of record).
Argument and Response to Arguments
In the Reply of 25 February 2021, Applicant argues that Croasdale does not cure the deficiencies of Dixit et al. and Chowdhury as discussed above.   
Applicant's arguments have been fully considered but they are not persuasive for the reasons discussed in the above Response to Arguments.  The rejection is therefore maintained as applied to the amended claims.

Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1, 5-7, 10, 15-20, and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-9 of copending Application No. 16434188 (Published as US20190375849; PTO-892) in view of Croasdale et al. (US20100322935A1, of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the anti-DLL3xCD3 bispecific constructs recited in claims 5-9 of the ‘188 include all the elements of instant claim 1.  The species recited in the ‘188 therefore anticipates the 
Regarding the trispecific construct recited in clams 26-32, while the claims of the ‘188 do not recite an additional specificity, for the reasons of record in the rejection under 35 U.S.C. 103, the teachings of Croasdale render the trispecific constructs obvious, including adding an additional binding arm that binds a different epitope on the same antigen.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.



Claims 1, 5-7, 10, 15-20, and 24-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5, 8-10, 13, and 14 of copending Application No. 17060111 (not yet published) in view of Croasdale et al. (US20100322935A1, of record).  
Although the claims at issue are not identical, they are not patentably distinct from each other because the anti- B7H6xCD3 bispecific constructs recited in claims 5, 8-10, 13, and 14 of the ‘111 include all the elements of instant claim 1.  The species recited in the ‘111 therefore anticipates the instantly recited generic constructs.  The bispecific constructs recited in the copending claims also anticipate instant claims 15-20, 25, and 33.  And while the sequences of 
Regarding the trispecific construct recited in clams 26-32, while the claims of the ‘111 do not recite an additional specificity, for the reasons of record in the rejection under 35 U.S.C. 103, the teachings of Croasdale render the trispecific constructs obvious, including adding an additional binding arm that binds a different epitope on the same antigen.  Therefore, the claims are not patentably distinct.
This is a provisional double patenting rejection because the conflicting claims have not in fact been patented.



Allowable Subject Matter 
No claim is allowed.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960.  The examiner can normally be reached on Mon to Fri generally 7:30-6:00 (with midday flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JESSICA H ROARK/             Primary Examiner, Art Unit 1643